Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
3.	Claims 1, 7-9, 11-19, 36-37, 43-45 are pending.   Claims 2-6, 10, 20-35, 38-42 are cancelled.   
4.	The following rejections for claims 1, 7-9, 11-19, 36-37, 43-45 are newly applied.
5.	This action is NONFINAL.
Withdrawn Rejections
The 35 USC 112 scope of enablement has been withdrawn based upon review of the arguments and reconsideration of the claims.  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 11-19, 36-37, 43-45 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
The claims are drawn to method for determining diagnosis or therapy based upon a comparison of a longitudinal mutation signature for one or more mutation signatures with databases of patients with known cancer status. 
 The specification has not provided the critical structure required to identify any disease or treatment of cancer based upon analysis of the comparison of longitudinal mutation signature for one or more mutation signatures any species.  The specification has provided analysis of particular mutations for longitudinal comparison (see examples).  However, these mutations recited in the specification are well known mutations for particular functionality to  cancer status or treatment.   However, the claims are drawn to any mutations signatures for the longitudinal signatures. The specification has not provided any critical structures that would be required for these mutation signatures, other than they are variants, that would functionally determine diagnosis or therapy based upon the database of patients with known cancer status.  
Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation does not provide functionality between species.  Specifically, Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such the even if  a signature is associated with diagnosis or therapy for cancer is found in one species  does not provide support to any other species,  Juppner et al. teaches that the same alteration and functionality of response does not have to be found in any other species.

	In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and alterations of nucleic acids in view of the species disclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 11-19, 36-37, 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 7-9, 11-19, 36-37, 43-45 are indefinite over the step of “determining a diagnosis or therapy for the patient comprising the results of the comparison” in claim 1.  In particular, it is not clear if the clam is intending that the results are part of the diagnosis or therapy or if the claim is intending that the results are used to make a determination of diagnosis or therapy.  Further it is not clear how one uses the comparisons to make a determination of a diagnosis or therapy.  It is not clear the metes and bounds because it is not clear which comparisons would make a diagnosis or therapy.  
Claims 43-45 are unclear based upon the recitation of cancer status determined to be cancer recurrence, minimal residual disease, or presence of metastases.  However, this is not clear because if the tracking of cancer recurrence, minimal residual disease, or presence of metastases, the claims are unclear how these status comparisons will determine diagnosis or therapy. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,8,11,12,13,14,15,16,17,18,36,37,43,45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenal et al. (Clin Cancer Research Vol 21 Oct, 2015 p 4586).  
With regard to claim 1, Frenal teaches a method of screening for caner progression (p. 4586 last paragraph).  Frenal et al. teaches taking samples (cfDNA) before, during and after treatment (p. 4587 1st column and 4591 2nd column).  Frenal et al. teaches longitudinal mutation signature by using one or more st column to 2nd column).  However, Frenal et al. does not explicitly teach there are at least 3 nucleotides at the 3’ and 5’ to the observed variant.  However, Frenal et al. teaches using digital PCR and probes for the detection of the mutational areas (p4587).  As such it would be prima facie obvious to one of ordinary skill at the time of the effective filing date to design probes using the same databased used in Frenal 9primer 3) to design probes wherein the mutation is flanked by at least 3 nucleotides at each end. The ordinary artisan would be motivated as this type of design is well known in the prior art to provide a probe that hybridizes to specific mutation and have a high sensitivity to such detection.    Frenal et al. teaches determining therapy based upon the frequency of the mutations as compared to a standard (p. 4591 in particular Patient #23).  With regard to the comparison to a database, Frenal et al. teaches comparison to a baseline samples (identification of cfDNA genomic alterations).  This comparison would be considered a comparison to a database as the information of the baseline samples would be stored in some sort of data for the comparison.  
With regard to claim 7-8, the patients of Frenal have information such as age, gender and as such this information would be set forth in some written report along with the mutation status (e.g. database) (ss page 4591 2nd column).  
With regard to claims 11-14, Frenal et al. teaches a sample that comprises whole blood and plasma (Patients and sample collection-material and Methods).  
With regard to claims 15, Frenal et al. teaches a sample that comprises FFPE (Patients and sample collection-material and Methods).  
	With regard to claim 16, Frenal et al. teaches determining therapy based upon the frequency of the mutations as compared to a standard (p. 4591 in particular Patient #23) and as such teaches a classification of amplification.  
	With regard to claim 17, Frenal et al. teaches determination tumour heterogeneity (Introduction 2nd and 3rd paragraph).  
	With regard to claim 18, Frenal et al. teaches a method of determining a therapy efficiency (p. 4591 2nd column).  
	With regard to claim 36, Frenal et al. teaches that the patient has colorectal cancer (Results-Patients and tumors analyzed). 

 	With regard to claim 43 and 45, Frenal et al. teaches the presence of metastasis and cancer recurrence  (patient 29 and clinical factors associated with the detection of mutations in cfDNA).  

Claims 9, 19 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenal et al. (Clin Cancer Research Vol 21 Oct, 2015 p 4586) in view of Diehn et al. (US Patent Application Publication 2016/0032396 effective date 9/10/2015).  
Frenal teaches a method of screening for caner progression (p. 4586 last paragraph).  Frenal et al. teaches taking samples (cfDNA) before, during and after treatment (p. 4587 1st column and 4591 2nd column).  Frenal et al. teaches longitudinal mutation signature by using one or more mutations (p. 4591 last full paragraph of 1st column to 2nd column).  However, Frenal et al. does not explicitly teach there are at least 3 nucleotides at the 3’ and 5’ to the observed variant.  However, Frenal et al. teaches using digital PCR and probes for the detection of the mutational areas (p4587).  As such it would be prima facie obvious to one of ordinary skill at the time of the effective filing date to design probes using the same databased used in Frenal (primer 3) to design probes wherein the mutation is flanked by at least 3 nucleotides at each end. The ordinary artisan would be motivated as this type of design is well known in the prior art to provide a probe that hybridizes to specific mutation and have a high sensitivity to such detection.    Frenal et al. teaches determining therapy based upon the frequency of the mutations as compared to a standard (p. 4591 in particular Patient #23).  With regard to the comparison to a database, Frenal et al. teaches comparison to a baseline samples (identification of cfDNA genomic alterations).  This comparison would be considered a comparison to a database as the information of the baseline samples would be stored in some sort of data for the comparison.  
However, Frenal et al. does not teach the monitoring of minimal residual disease.
With regard to claims 19 and 44, Diehn et al. teaches that plasma cfDNA can be used in longitudinal analysis including method s monitoring for minimal residual disease (para 798-804).
With regard to claim 9, Diehn et al. teaches that protein coding regions can be used as biomarkers (para 71). 

Conclusion
		No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634